Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Response to Amendments  
The amendment filed on 02/19/2021 has been entered. Claims 2 – 4 have been cancelled. Claims 1 and 7 – 18 remain pending. Claims 1 and 7 – 8 are under examination. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (CN 106244927, as disclosed in IDS 03/13/2019)

Regarding claim 1, Yao teaches an austenitic (Paragraphs 0021 and 0023 in attached machine translation) low-density ultrahigh-strength steel for use in the weight reduction in automobiles [0004]. Yao further teaches the composition of the steel of (in wt %):
Element
Claimed Invention
Yao
Reference 
Relation

27 – 30%
15 – 30%
[0009, 0023, 0029]
Overlaps 
Aluminum (Al)
8 – 9%            
5 – 10% 
[0009, 0022, 0029]
Overlaps
Carbon (C)
1.4 – 1.6%
0.6 – 1.6%
[0009, 0021, 0029]
Overlaps
Molybdenum (Mo)
2 – 6% 
0.1 – 3% 
[0009, 0025, 0029]
Overlaps
Iron (Fe)
Balance 
Balance 
[0009, 0029]
 - 


With regards to the overlapping ranges taught in Yao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 7 – 8, Yao teaches the invention as applied above in claim 1. Yao teaches chromium is present in an amount of less than or equal to 5% (wt), which falls within the claimed range [0009]. Further still, Yao does not disclose the presence of Cobalt. Therefore, cobalt within Yao is taken to be 0% (wt%) which falls within the currently claimed range . Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 1 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (US 2013/0240520) 

Regarding claims 1, Braun teaches an energy-story container made of lightweight steel for use in motor vehicles as well as others [0001, 0003]. Braun further discloses that the lightweight steel contains the composition of (in wt %):

Claimed Invention
Braun
Reference
Relation
Manganese (Mn)
27 – 30%
14 – 30% 
[Abstract, 0009]
Overlaps
Aluminum (Al)
8 – 9%            
1.5 – 12% 
[Abstract, 0010]
Overlaps
Carbon (C)
1.4 – 1.6%
0.4 – 2%
[Abstract, 0008]
Overlaps 
Molybdenum (Mo)
2 – 6% 
Up to 5% 
[Abstract, 0013]
Falls within
Iron (Fe)
Balance 
Balance





Braun teaches that molybdenum (Mo) may be added in an amount up to 5% (wt) [abstract, 0013], which overlaps with the claimed range. Braun further discloses that Co, Mo, and V can be added to increase high-temperature strength [0034]. Braun also discloses that aluminum is added to destabilize α’-martensite which lowers the risk of hydrogen embrittlement [0024]
With regards to the overlapping ranges taught in Braun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Furthermore, it would have been obvious to one of ordinary skill in the art to have added molybdenum in the disclosed amount to increase high-temperature strength and to have used aluminum to destabilize α’-martensite and lower the risk of hydrogen embrittlement. 

Regarding claim 7, Braun teaches the invention as applied above in claim 1. Braun further teaches the presence of chromium in an amount from 0.12 – 6%, which overlaps with the claimed range [abstract, 0012].Braun further discloses that chromium can be added to increase ductility and/or corrosion resistance depending on the amount added [0035].

Furthermore, it would have been obvious to one of ordinary skill in the art to have added chromium in the disclosed amount to increase ductility and/or corrosion resistance. 

Regarding claim 8, Braun teaches the invention as applied above in claim 1. Braun further teaches that cobalt (Co) may be added in an amount up to 5% (wt) [abstract, 0013], which overlaps with the claimed range. Braun further discloses that Co, Mo, and V can be added to increase high-temperature strength [0034]
With regards to the overlapping range of cobalt taught in Braun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
Furthermore, it would have been obvious to one of ordinary skill in the art to have added cobalt in the disclosed amount to increase high-temperature strength. 

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
Applicant’s assertion of criticality of the claimed ranges of carbon and molybdenum and their respective combinations to one another, over the prior art of Yao (CN 106244927) and/or Braun (US 2013/0240520) is respectfully not found persuasive. 

Applicant’s assertion of criticality based on the amount claimed range of carbon is respectfully not found persuasive. A demonstration of criticality should compare unexpected results with a sufficient number of tests inside and outside the claimed range (See MPEP 716.02(d)). In this case, based on Table 1, there are no comparative examples in which carbon is outside the claimed range, and therefore, any assertion of criticality of carbon is not found persuasive. Additionally, the arguments of counsel cannot take the place of evidence, where evidence is due (See MPEP 716.01(c) II). 
Further, in regards to the assertion of criticality of molybdenum. This is respectfully not found persuasive. Based on the provided data in Table 2, comparative example 3 provides an alloy composition with 0% molybdenum [See Table 1 of instant invention], which is outside the claimed range, but inside the disclosed range of Braun and only a 0.1% difference in Molybdenum amount to the disclosed range of Yao. The properties of comparative example 3 in Table 2, are substantially similar to the properties of inventive example 11. Evidence relied upon to establish unexpected results/criticality must establish that the differences in results are unexpected and unobvious, and of both statistical and practical significance (See MPEP 716.02(b)).
Additionally, applicant’s arguments in regards to improved strength and ductility are to features/properties which are not currently in the elected claims (claims 14 – 18 with property features remain withdrawn). Unexpected results must be commensurate in scope with the claimed invention (See MPEP 716.02(d)). Therefore, the examiner respectfully suggests including property limitations into elected claims. 

Furthermore, in regards to specifically Yao (CN 106244927). Yao discloses in Table 2, the properties of the example compositions (disclosed in Table 1). As can be seen in Yao, Table 2, the compositions of Yao achieve tensile strength, yield strength, and elongation values that are also highly similar to the inventive examples disclosed in Table 2 of the instant invention. Further providing evidence that the claimed ranges of the invention are not unexpected and unobvious, and of both statistical and practical significance (See MPEP 716.02(b)).

Lastly, in regards to specifically Braun (US 2013/0240520). Applicant asserts that the claimed invention would not be obvious over Braun, as Braun teaches the preferred range of carbon is 0.4 – 1wt%, this is respectfully not found persuasive. The prior art is relevant for all that it contains, including nonpreferred embodiments (See MPEP 2123 I). Further, as mentioned above, applicant has not provided evidence of the criticality of the claimed range of carbo and arguments of counsel cannot take the place of evidence, where evidence is due (See MPEP 716.01(c) II). 
Applicant also asserts that Braun lists molybdenum “as one of a large number of possible optional additives, and generically describes their addition to provide certain properties”, and therefore, would not be obvious to add molybdenum in an amount that was within the claimed range. This is respectfully not found persuasive. Specifically, while applicant asserts that molybdenum is one of a large number of possible optional additives, Braun explicitly states that the Co, Mo, and V can be added (up to 5wt% each and 10% total) [Braun 0033], in order to increase high-temperature strength. Two of which Co and Mo, are added included in the claimed invention. Therefore, while Braun does teach a larger number of elements as general additives, Braun explicitly states that Co and Mo (as well as V) can be added in order to improve a high-temperature strength, which is direct motivation for a person of ordinary skill in the art to add said elements. Further, as mentioned above, based on the provided data in Table 2, comparative example 3 provides an alloy composition with 0% molybdenum [See Table 1 of instant invention], which is outside the claimed range but inside the disclosed range of Braun, the properties of comparative example 3 in Table 2, are substantially similar to the properties of inventive example 11. Therefore, the assertion of the criticality of Molybdenum is not found persuasive. 


	
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2019/0153571 – Similar composition for shape memory alloy, in atomic%
US 6,617,050 – Similar composition with lower amount of carbon

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRA M MOORE/               Primary Examiner, Art Unit 1731